Citation Nr: 1625127	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-12 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1963 to June 1967.

This appeal arose before the Board of Veterans' Appeals (Board) from rating actions issued in June 2010 and September 2011 by the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.

In August 2012, the Veteran testified before a Veterans Law Judge (VLJ) about his diabetes claim; a transcript of the hearing has been included in the claims folder.  In March 2016, the Veteran was advised that the VLJ who had conducted the hearing in 2012 was no longer employed at the Board and he was provided an opportunity to indicate whether he wished another hearing on this issue.  He was also advised if he did not respond within 30 days of the date of the letter, it would be assumed that he did not desire another hearing.  He did not respond to this letter; therefore, no further hearing on this issue is required.

In May 2014, the Board remanded the case for additional evidentiary development.  The case has been returned to the Board for further appellate consideration.




FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, and there is no evidence to establish that he was exposed to herbicide agents during his period of service.

2.  Diabetes mellitus is not directly related to the Veteran's period of service.

3.  Diabetes mellitus did not manifest to a compensable degree within one year of the Veteran's discharge from active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in February and September 2009 and in May 2010.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that no examination has been conducted as to the claim for diabetes mellitus.  However, it is determined that such an examination in this case is not needed in order to decide the merits of the claim.  Here, a decision does not rest on the medical evidence (the Veteran has been diagnosed with diabetes mellitus, which would be presumed to be service-connected if exposure to herbicides has been established).   The decision here hinges on whether such exposure has been established by the record.  This cannot be answered through a medical examination; therefore, one is not needed in this case. Moreover, there is no evidence of treatment for diabetes mellitus in service and no indication of a direct relationship between the Veteran's currently diagnosed diabetes mellitus and his period of active service other than his alleged exposure to herbicides therein, accordingly, the criteria for requiring an examination have not been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Vietnam Veterans of America (his representative at that time).  The VLJ explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The VLJ also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Diabetes mellitus is included among the enumerated chronic diseases.  Where diabetes mellitus is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order for diabetes mellitus to have become manifest to a degree of 10 percent, there must be a diagnosis of the disease and evidence to substantiate that treatment and control of the disease requires a restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

In addition to the presumption of service connection for chronic diseases, there are certain presumptions applicable to veterans who served in Vietnam, or who were otherwise exposed to herbicide agents.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The diseases associated with herbicide exposure, under VA law include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  Such disease shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

The record documents the Veteran's treatment for diabetes mellitus in 2007.  Therefore, there is no doubt that a current disability exists.

The Veteran's service treatment records do not show any complaints of, treatment for, or diagnosis of diabetes mellitus.  His entrance and separation examinations were within normal limits.  Therefore, service connection on a direct basis is not warranted.  There is also no evidence that this condition was present to a compensable degree within one year of his discharge from service.  As a consequence, service connection on a presumptive basis pursuant to 38 C.F.R. § 3.309(a) is not warranted.

However, the Veteran has asserted that he was exposed to herbicide agents while on temporary duty at Agana Naval Air Station, Guam between February 11, 1964 and August 6, 1965.  He stated that he had helped unload barrels from merchant ships.  He said that these barrels contained herbicides.  Once these barrels were unloaded from the vessel, the Veteran would roll them to a forklift that placed them on a flatbed truck.  He said that barrels were then driven to Anderson Air Force Base.  He indicated that the barrels often were poorly sealed and he and others would be covered by the liquid.  The Veteran also indicated that he had served in the contiguous waters of Vietnam aboard the U.S.S. Kearsarge, an aircraft carrier.  He expressed his belief that it was this exposure that lead him to develop diabetes mellitus.

The Veteran submitted a statement from a service comrade that indicated they had unloaded drums of Agent Orange and other chemicals from vessels.  Also submitted were photographs depicting numerous barrels.  

It was confirmed that the Veteran had never served in-country in Vietnam.  An attempt was made to verify that he had unloaded barrels from an unnamed merchant vessel in Guam.  However, no records could be found.

In May 2009, the Joint Service Records Research Center (JSRRC) found that there was no evidence that any Navy or Coast Guard vessels transported tactical herbicides from the United States to Vietnam.  There was also no evidence that shipboard veterans were exposed to herbicides by aircraft that had flown over Vietnam, nor was there evidence that any ship off the coast of Vietnam had used, stored or transported tactical herbicides.

The Veteran has submitted many Internet articles, government reports, scientific studies, and newspaper articles that showed that the soil of Guam had been contaminated with various chemicals due to the actions of the military.  There was a concern about the groundwater and remedial steps were to be taken.  However, none of these articles relate specifically to the Veteran nor do they demonstrate the Veteran's claimed exposure during his period of service.  

The Department of Defense indicated that there was no evidence of any herbicide tests, storage or use sites on Guam.  Commercial herbicides were used to clear brush, but such non-tactical use was not documented.

The Veteran had requested assistance from his Congressman.  In response, the Undersecretary of Defense had written in September 2003 that there was no record of use, storage, or testing of Agent Orange on Guam after 1952.  Five thousand drums had been sent to Guam to be used in Korea; however, these were not used and they were returned to the United States.  Herbicides may have passed through Guam on their way to Vietnam, but there was no record of long-term storage or use on Guam.

In February 2011, the JSRRC made a formal finding that the Veteran's claimed herbicide exposure could not be verified.  The Veteran had been requested to provide more details about his reported exposure, but the JSRRC indicated that no new information had been received.  It was further noted that neither his service treatment records nor his personnel records showed any such exposure.

The records indicated that the Agana Naval Air Station was closed in 1995.  Several areas of contamination were found.  The contaminants were to be cleaned up.

In an October 2014 e-mail, the Department of Defense list was noted to show no use, testing or storage of tactical herbicides at the Agana Naval Air Station after 1952.  It was possible that the Veteran was exposed to commercial herbicides, which were noted to have been used worldwide at U.S. bases.

In January 2015, the Archivist at the Air Force Historical Research Agency found no documentation that tactical herbicides were ever stored, used, or transited Anderson Air Force Base on Guam.  Tactical herbicides were closely regulated and its presence was noted when it arrived on a base.  The Anderson unit histories do not note any presence of tactical herbicides at any time.

Also in January 2015, the JSRRC made another formal finding that there was no record of any tactical herbicides being used, stored and transiting through Anderson Air Force Base.  It was concluded that "[t]he veteran's contention that merchant carriers transported AO to Anderson is moot."  It was found that his exposure was not corroborated and that no further herbicide development should be conducted.

After a thorough review of the record, to include the Veteran's statements and his hearing testimony, the Board finds that exposure to tactical herbicides has not been established.  While the Veteran and a service comrade have insisted that they unloaded herbicides from a merchant vessel in Guam, there is no documentation that any tactical herbicides were used, stored, or transited from the Agana Naval Air Station to Anderson Air Force Base during the Veteran's service.  While the Veteran sincerely believes that these barrels contained herbicides, the information from the Department of Defense, the Air Force Historical Research Agency and the JSRRC could not corroborate this assertion, noting that no tactical herbicides were stored or transited Guam after 1952.  The Veteran has professed no specialized ability to detect herbicide agents in the environment, outside of labeled containers, and his assertions of exposure are essentially speculative.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that a layperson's assertions indicating exposure to chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  It was noted that in contrast to situations involving medical symptoms or injury, lay assertions that an exposure event occurred must be weighed against other evidence of record, including the lack of documentary evidence of the incident.  

The Veteran also stated that he had served aboard the U.S.S. Kearsarge, an aircraft carrier that had operated on the off-shore waters of Vietnam.  While there is clear documentation of the Veteran's service aboard this vessel, the evidence does not demonstrate that this vessel operated temporarily on the inland waterways of Vietnam, that it docked on the shore or piers of Vietnam, or that it sent any crew ashore.  Significantly, the Veteran has never alleged that he went ashore in Vietnam.  Therefore, his mere presence aboard the U.S.S. Kearsarge does not, in and of itself, establish exposure to herbicides.  See M21-1, Part IV, subpart ii, Chapter 1, Section H, 2, g. 

Finally, the Veteran presented copies of previous Board decisions that had awarded service connection for disorders based on exposure to herbicides.  However, 38 C.F.R. § 20.1303 (2015) states that, while the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Therefore, while these previous decisions were taken into consideration, the facts of this particular case do not support a finding that inservice exposure to herbicides has been established.

The fact remains that the evidence of record does not demonstrate actual exposure to an herbicide agent.  Establishing the mere possibility of exposure is not enough to place the evidence is relative equipoise, particularly in this case where the available records could not corroborate the Veteran's claimed exposure.

The Board must address the Veteran's lay assertions as well as the medical evidence.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of diabetes mellitus to service is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of these diseases or disorders, and the inherently medical question of how each is related to a remote injury or disease in service.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between his diabetes mellitus and service.  

In sum, the Board finds that the Veteran had no service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; he was not actually exposed to herbicide agents during his service; diabetes mellitus is not directly related to service and it did not become manifest to a degree of 10 percent or more within one year of service separation.  As such, the Board concludes that service connection for claimed diabetes mellitus is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


